Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among Hampshire Group, Limited, Hampshire Brands, Inc. and The Fashion Exchange LLC or its designee Dated as of January 13, 201 7 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “ Agreement ”), dated as of January 13, 2017 (the“ Effective Date ”), is made by and between Hampshire Group, Limited, a corporation organized under the laws of the state of Delaware (“ Group ”), Hampshire Brands, Inc., a corporation organized under the laws of the state of Delaware (“ Brands ”; Group and Brands are each referred to as a “ Seller ” and collectively, the “ Sellers ” ) and The Fashion Exchange LLC, a limited liability company organized under the laws of the state of New York, or its designee (“ Buyer ”). Capitalized terms used in this Agreement are defined or cross-referenced in Article 10 . A.The Sellers and one of their affiliates commenced voluntary bankruptcy cases (the “ Bankruptcy Cases ”) under title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended from time to time (the “ Bankruptcy Code ”), in the United States Bankruptcy Court for the District of Delaware (the “ Bankruptcy Court ”) on November 23, 2016 (the “ Petition Date ”). The Bankruptcy Cases are being jointly administered under Case No. 16-12634 (BLS) . B.Buyer desires to purchase the Acquired Assets and assume the Assumed Liabilities from Sellers, and Sellers desire to sell, convey, assign, and transfer to Buyer the Acquired Assets together with the Assumed Liabilities, all in the manner and subject to the terms and conditions set forth in this Agreement and in accordance with §§ 105 , 363, and/or 365 and other applicable provisions of the Bankruptcy Code. C.The Acquired Assets and Assumed Liabilities are assets and liabilities of Sellers, which are to be purchased and assumed by Buyer pursuant to an order of the Bankruptcy Court approving such sale pursuant to §§ 105, 363, and/or 365 of the Bankruptcy Code (the “ Sale Order ”), all in the manner and subject to the terms and conditions set forth in this Agreement and the Sale Order and in accordance with other applicable provisions of the Bankruptcy Code. D.The execution and delivery of this Agreement and Sellers’ ability to consummate the transactions set forth herein are subject to, among other things, entry of the Sale Order. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants, and agreements herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound, Sellers and Buyer hereby agree as follows: ARTICLE 1. PURCHASE AND SALE OF THE ACQUIRED ASSETS. Section 1.1.
